
	
		II
		111th CONGRESS
		1st Session
		S. 1401
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2009
			Mr. Martinez (for
			 himself, Mr. Casey,
			 Mr. Ensign, and Mr. Udall of Colorado) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for the award of a gold medal on
		  behalf of Congress to Arnold Palmer in recognition of his service to the Nation
		  in promoting excellence and good sportsmanship in golf.
	
	
		1.FindingsCongress finds the following:
			(1)Arnold Palmer is a
			 world famous golf professional, a highly successful business executive, a
			 prominent advertising spokesman, a devoted husband, father, and grandfather,
			 and a man with a common touch that has made him one of the most popular and
			 accessible public figures in history.
			(2)Arnold Palmer
			 amassed 92 championships in professional competition of national or
			 international stature by the end of 1993, 62 of which came on the Professional
			 Golf Association Tour.
			(3)Arnold Palmer’s
			 magnetic personality and unfailing sense of kindness and thoughtfulness have
			 endeared him to millions throughout the world.
			(4)Arnold Palmer has
			 been the recipient of countless honors, including virtually every national
			 award in golf and both the Hickok Athlete of the Year and Sports Illustrated’s
			 Sportsman of the Year awards, and he was chosen Athlete of the Decade for the
			 1960s in a national Associated Press poll.
			(5)Arnold Palmer has
			 received numerous honors outside the world of sports, including the Patriot
			 Award of the Congressional Medal of Honor Society, the Golden Plate award of
			 the American Academy of Achievement, and the United States Navy Memorial Lone
			 Sailor Award.
			(6)Arnold Palmer was
			 honored by the United States Golf Association with the opening of the Arnold
			 Palmer Center for Golf History on June 3, 2008.
			(7)Arnold Palmer
			 served his country for 3 years in the United States Coast Guard and was among
			 those chosen to address the Joint Session of Congress on the occasion of the
			 100th anniversary of the birth of President Dwight D. Eisenhower.
			(8)Arnold Palmer
			 served as Honorary National Chairman of the March of Dimes Birth Defects
			 Foundation for 20 years and played a major role in the fund-raising drive that
			 led to the creation of the Arnold Palmer Hospital for Children in Orlando and
			 the Latrobe Area Hospital Charitable Foundation in his western Pennsylvania
			 hometown.
			(9)Arnold Palmer
			 remains active in tournament golf, although he retired from competition in the
			 major championships on April 14, 2002, when he played the last of his 48
			 Masters Tournaments, where he was given an emotional standing ovation as he
			 finished the 18th hole.
			2.Congressional
			 gold medal
			(a)Presentation
			 AuthorizedThe Speaker of the House of Representatives and the
			 President Pro Tempore of the Senate shall make appropriate arrangements for the
			 presentation, on behalf of the Congress, of a gold medal of appropriate design
			 to Arnold Palmer in recognition of his service to the Nation in promoting
			 excellence and good sportsmanship.
			(b)Design and
			 StrikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury shall strike a gold medal with
			 suitable emblems, devices, and inscriptions to be determined by the
			 Secretary.
			3.Duplicate
			 medalsUnder such regulations
			 as the Secretary of the Treasury may prescribe, the Secretary may strike
			 duplicate medals in bronze of the gold medal struck pursuant to section 2 and
			 sell such duplicate medals at a price sufficient to cover the costs of the
			 duplicate medals (including labor, materials, dies, use of machinery, overhead
			 expenses) and the cost of the gold medal.
		4.National
			 medalsThe medals struck under
			 this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Funding
			(a)Authorization of
			 ChargesThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund an amount not to exceed $30,000 to pay for
			 the cost of the medals authorized by this Act.
			(b)Proceeds of
			 SaleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
